In an action to enjoin an alleged threatened trespass and to recover damages for an alleged past trespass, the appeal is from an order granting a motion for a temporary injunction and denying a cross motion to dismiss the complaint for insufficiency and for lack of jurisdiction of the subject of the action. Order affirmed, without costs. Respondent is the owner of a private street, through which one Coleman claims an easement of ingress and egress. Respondent claims that appellant, who is the attorney for Coleman, trespassed on the private street and directed the destruction of a fence and sign erected by respondent barring access to the street. Under the circumstances here disclosed, it cannot be said that the Special Term exercised its discretion improvidently in granting a temporary injunction. We do not decide or pass upon the facts or the rights of the parties. But it does not appear that *997anyone will be prejudiced by maintaining the status quo until the trial, which should be held promptly. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.